  Case: 1:17-md-02804-DAP Doc #: 1058 Filed: 10/24/18 1 of 7. PageID #: 26494




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION OPIATE                     MDL NO. 2804
LITIGATION
This document relates to:                              Case No. 17-md-2804

County of Summit, Ohio, et al. v. Purdue Pharma        Hon. Dan Aaron Polster
L.P., et al., Case No. 1:18-OP-45090 (N.D. Ohio)

County of Cuyahoga v. Purdue Pharma L.P., et
al., Case No. 1:17-OP-45004 (N.D. Ohio)

City of Cleveland v. AmerisourceBergen Drug
Corp., et al., Case No. 1:18-OP-45132 (N.D.
Ohio)



                       BELLWETHER PLAINTIFFS’ SUBMISSION
                      IN RESPONSE TO DISCOVERY RULING NO. 5


        Set out below, on behalf of Plaintiffs Cuyahoga and Summit Counties and the Cities of

Akron and Cleveland (“Plaintiffs”), are the responses to Defendants’ Interrogatories that were the

subject of Discovery Ruling 5, as amended by this Court on October 17, 2018.

        While maintaining their objections to the Ruling as set forth in Plaintiffs’ briefing and oral

argument, Plaintiffs respond below. In responding, Plaintiffs will not rely on their own claims

data.

        Plaintiffs’ production of data in response to any of these Interrogatories is subject to prior

rulings limiting the disclosure and use of claims and health related information. Each incident of

addiction, overdose, and death represents a loss that is tragic and personal, that cannot be conveyed

in a spreadsheet of any length, and that is entitled to privacy.




                                                  1
  Case: 1:17-md-02804-DAP Doc #: 1058 Filed: 10/24/18 2 of 7. PageID #: 26495



       This response is provided only with respect to the jurisdictions set forth above, and is not

binding on any other plaintiff in the MDL.



Manufacturer Interrogatory No. 6

       Identify and describe 500 prescriptions of opioids that were written in [Plaintiff’s

jurisdiction] in reliance on any alleged misrepresentations, omissions, or other alleged wrongdoing

by any Defendant. Include in the response the healthcare provider; the patient; the date of

prescription; which opioid or opioids were prescribed; the specific misrepresentation, omission, or

wrongdoing that allegedly caused the prescription to be written; the Defendant and the specific

sales representative(s), employee(s), or agent(s) of the Defendant that made or committed the

alleged misrepresentation, omission, or wrongdoing; the person or persons to whom the alleged

misrepresentation or omission was made or to whom the alleged wrongdoing was directed; and

whether, by whom, and for how much the prescription was approved for reimbursement. Your

response must include at least 10 prescriptions for an opioid sold by each manufacturing defendant.



Plaintiffs’ Response:

       Plaintiffs contend that, for the time period relevant to each Defendant, all prescriptions for

opioids in Cuyahoga and Summit Counties and the Cities of Akron and Cleveland were influenced

by Defendants’ deceptive marketing, in that, based on misrepresentations and omissions of

material fact regarding their products and opioids more generally, prescribers initiated and/or

maintained patients on opioids, often at increasingly and dangerously high doses, switched them

to extended-release or purportedly abuse-deterrent formulations, added immediate-release and/or




                                                 2
  Case: 1:17-md-02804-DAP Doc #: 1058 Filed: 10/24/18 3 of 7. PageID #: 26496



rapid-onset opioids for “breakthrough” pain, and failed to monitor for or recognize signs of

addiction or abuse.

       However, Plaintiffs do not intend to assert, either in expert opinions or factual presentations

at trial, that any specific prescription was unauthorized, medically unncessary, ineffective, or

harmful, or that the filling of any specific prescription caused or led to harm for which Plaintiffs

seek to recover. Plaintiffs instead will rely, at trial and in expert opinions, solely on a theory of

aggregate proof in asserting that Defendants’ conduct violated the law, caused their damages

and/or created a public nuisance, as more fully alleged in their Complaints and proved at trial.



Manufacturer Interrogatory No. 7

       Identify 300 persons who allegedly became addicted to any substance or were allegedly

harmed as a result of any prescription of an opioid(s) in [Plaintiff’s jurisdiction]. Include in the

identification of each such individual: (i) the particular type of alleged harm that the individual

experience, (ii) the particular opioid(s) that he or she took and/or was prescribed, (iii) when each

prescription at issue was written, (iv) the condition for which each prescription was written, and

(v) the allegedly false, misleading, or deceptive statement or omission that purportedly caused the

healthcare provider to write the prescription. Your response must include information for at least

10 persons who were prescribed an opioid sold by each manufacturing defendant.



Plaintiffs’ Response:

       Plaintiffs do not intend to assert, either in expert opinions or factual presentations at trial,

that any specific prescription caused or led to harm for which Plaintiffs seek to recover. Plaintiffs

intend to rely, at trial and in expert opinions, on a theory of aggregate proof in asserting that




                                                  3
  Case: 1:17-md-02804-DAP Doc #: 1058 Filed: 10/24/18 4 of 7. PageID #: 26497



Defendants’ conduct violated the law and caused their damages and/or created a public nuisance,

as alleged more fully in their Complaints and proved at trial.

       Notwithstanding this response, and solely for the purpose of preserving Plaintiffs’ right to

present additional evidence in expert opinions and at trial to address the harm alleged to Plaintiffs,

as opposed to individuals, and to address any contingencies that come to light during discovery,

Plaintiffs will identify individuals sufficient to respond to the interrogatory as modified by

Discovey Ruling 5, by November 2, 2018.



Manufacturer Interrogatory No. 10

       Identify and describe 500 prescriptions of opioid(s) that Plaintiff contents were

unauthorized, medically unnecessary, ineffective, or harmful. Include in the response as to each

such prescription the healthcare provider; the patient; the date of prescription; which opioid or

opioids were prescribed; the basis for your assertion that the prescription was unauthorized,

medically unnecessary, ineffective or harmful; and whether, by whom, and for how much the

prescription was approved for reimbursement.            Your response must include at least 10

prescriptions for an opioid sold by each manufacturing defendant.



Plaintiffs’ Response:

       Plaintiffs do not intend to assert, either in expert opinions or factual presentations at trial,

than any specific prescription was unauthorized, medically unncessary, ineffective, or harmful.

Plaintiffs intend to rely, at trial and in expert opinions, on a theory of aggregate proof in asserting

that Defendants’ conduct violated the law caused their damages and/or created a public nuisance,

as more fully alleged in their Complaints and proved at trial.




                                                  4
  Case: 1:17-md-02804-DAP Doc #: 1058 Filed: 10/24/18 5 of 7. PageID #: 26498



       Notwithstanding this response, and solely for the purpose of preserving Plaintiffs’ right to

present additional evidence in expert opinions and at trial to address the harm alleged to Plaintiffs,

as opposed to individuals, and to address any contingencies that come to light during discovery,

Plaintiffs will identify individuals sufficient to respond to the interrogatory as modified by

Discovey Ruling 5, by November 2, 2018.



Pharmacy Interrogatory No. 2

       Identify 500 prescriptions upon which you base, or which you contend supports, Your

claims in this case. For each prescription, identify the prescriber, dispensing pharmacy, dispensing

pharmacist, and dispensing date, and explain how it supports Your claims.



Plaintiffs’ Response:

       Plaintiffs do not base their claims on, or intend to support their claims with, any specific

prescription or prescriptions. Plaintiffs intend to rely, at trial and in expert opinions, on a theory

of aggregate proof in asserting that Defendants’ conduct violated the law and caused their damages

and/or created a public nuisance, as more fully alleged in their Complaints and proved at trial.

       Notwithstanding this response, and solely for the purpose of preserving Plaintiffs’ right to

present additional evidence in expert opinions and at trial to address the harm alleged to Plaintiffs

as opposed to individuals and to address any contingencies that come to light during discovery,

Plaintiffs will identify individuals sufficient to respond to the interrogatory as modified by

Discovey Ruling 5, by November 2, 2018.




                                                  5
  Case: 1:17-md-02804-DAP Doc #: 1058 Filed: 10/24/18 6 of 7. PageID #: 26499



Pharmacy Interrogatory No. 3

       Identify 500 prescriptions the filling of which caused or led to harm for which you seek to

recover in this case.    For each prescription, identify the prescriber, dispensing pharmacy,

dispensing pharmacists, and dispensing date, and explain it supports Your claims. Your responses

must include at least 10 prescriptions for an opioid sold by each manufacturing defendant.



Plaintiffs’ Response:

       Plaintiffs do not intend to assert, either in expert opinions or factual presentations at trial,

that any specific prescription caused or led to harm for which Plaintiffs seek to recover. Plaintiffs

intend to rely, at trial and in expert opinions, on a theory of aggregate proof in asserting that

Defendants’ conduct violated the law and caused their damages and/or created a public nuisance,

as more fully alleged in their Complaints and proved at trial.

       Notwithstanding this response, and solely for the purpose of preserving Plaintiffs’ right to

present additional evidence in expert opinions and at trial to address the harm alleged to Plaintiffs,

as opposed to individuals, and to address any contingencies that come to light during discovery,

Plaintiffs will identify individuals sufficient to respond to the interrogatory as modified by

Discovey Ruling 5, by November 2, 2018.

                                                       Respectfully Submitted,

                                                       /s/ Linda Singer
                                                       Linda Singer
                                                       Motley Rice LLC
                                                       401 9th Street, Suite 1001
                                                       Washington, DC 20016
                                                       202-386-9626
                                                       lsinger@motleyrice.com

                                                       Attorney for Plaintiffs Summit County and
                                                       City of Akron, Ohio



                                                  6
Case: 1:17-md-02804-DAP Doc #: 1058 Filed: 10/24/18 7 of 7. PageID #: 26500




                            CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 24th day of October 2018, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF System.



                                               /s/ Linda Singer
                                               Linda Singer

                                               Attorney for Plaintiffs Summit County and
                                               the City of Akron, Ohio
